UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6335


KENNETH HINTON,

                  Plaintiff – Appellant,

          v.

JAMES W. RUDASILL, JR.,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cv-01460-AW)


Submitted:   July 7, 2010                     Decided:    July 19, 2010


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Hinton, Appellant      Pro   Se.    James   W.   Rudasill,   Jr.,
Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth     Hinton      appeals    the   district    court’s     order

granting the Defendant’s motion for summary dismissal of his

civil   action.        We   have    reviewed    the    record   and    find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.             See Hinton v. Rudasill, No. 8:08-cv-

01460-AW (D. Md. filed Feb. 25, 2010; entered Feb. 26, 2010).

We   dispense   with    oral    argument     because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2